Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savicki et al. (US 9,642,469) in view of the University of Bath (NPL).
Regarding claims 1, 4-6 and 14-15, Savicki et al. ‘469 teaches (figures 1-3) a vehicle (Col Line 17) comprising:

an adjustable cushion/ an inflatable bladder (106) coupled to the seat, wherein electricity provide power to the adjustable cushion (Col. 2 Lines 54-58; Col. 3 Lines 8-10, 21-22; electric pump is used to pump air into bladder (106)) such that at least one property comprises a shape of the adjustable cushion configured to be selectively modulated (pump modulates/ changes shape of the adjustable cushion/ an inflatable bladder).
but it is silent about a urine-based power generator coupled to the seat, wherein the urine-based power generator comprises a urine accumulation reservoir configured to receive urine from the occupant; and
wherein the urine-based power generator is configured to generate electrical energy and provide power to the adjustable cushion.
However, University of Bath teaches an innovative miniature fuel cell that can generate electricity from urine. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savicki et al. ‘469 to incorporate the teachings of University of Bath to configure a urine-based power generator to provide power the adjustable cushion. One of ordinary skill in art would recognize that doing so would create an independent and renewable power source to power adjustable cushion.
Regarding claims 7 and 16, modified Savicki et al. ‘469 teaches (figures 1-3) the seat further comprising a fluid-flow device/ an electric pump coupled to the seat in electric power receiving communication with the urine –based power generator, wherein the fluid-flow device/ an electric pump is configured to modulate a shape of the adjustable cushion (Col. 3 Lines 19-22).

modulating a shape of the adjustable cushion/ an inflatable bladder (106) (pump modulates/ changes shape of the adjustable cushion/ an inflatable bladder),
but it is silent about receiving urine from an occupant seated in the seat; and
generating electric power from the urine.
However, University of Bath teaches an innovative miniature fuel cell that can generate electricity from urine. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savicki et al. ‘469 to incorporate the teachings of University of Bath to generate electric power from the urine received from an occupant seated in the seat. One of ordinary skill in art would recognize that doing so would create an independent and renewable power source to power adjustable cushion.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savicki et al. (US 9,642,469) and the University of Bath (NPL) as applied to claim 1 above, and further in view of Hofferberth et al. (US 3,311,330).
Regarding claim 2, modified Savicki et al. ‘469 teaches an invention as described above in claim 1 but it is silent about the seat as an ejection seat, wherein the urine-based power generator and the adjustable cushion are mounted to the seat such that the urine-based power generator and the adjustable cushion are configured to be ejected with the ejection seat.
	However, Hofferberth et al. ‘330 teaches (figures 1-4) an ejection seat system (10) for aircraft with a basic seat structure (11) and seat cushion (16) (Col. 2 Lines 45-47, 65-66). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 
	Regarding claim 3, modified Savicki et al. ‘469 teaches the seat wherein the ejection seat comprises seat base (105) but it is silent about the urine-based power generator housed within the seat below the adjustable cushion. However, it would have been obvious to one of ordinary skill in the art to house the urine-based power generator within the seat base below the adjustable cushion. One of ordinary skill in art would recognize that doing so would reduce the weight of wires by keeping the power source nearby.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savicki et al. (US 9,642,469) and the University of Bath (NPL) as applied to claims 7 and 16 above, and further in view of Inada et al. (US 2017/0348188).
	Regarding claims 8 and 17, modified Savicki et al. ‘469 teaches an invention as described above in claim 7 and 16 respectively, but it is silent about the seat wherein the adjustable cushion comprises at least one of an anti-fatigue reservoir, a fluid-cooling reservoir, and fluid –heating reservoir in selectable fluid receiving communication with the fluid-flow device.	
	However, Inada et al. ‘188 teaches (figure 2) a massage machine (10) comprising air cell (20) in the seat portion (11) which expands and contracts in response to air supply/exhaust (Para 0028; expansion and contraction of air cell reduces fatigue). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Savicki et al. ‘469 to incorporate the teachings of Inada et al. ‘188 to configure the seat wherein the adjustable cushion comprises an anti-fatigue reservoir in .
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savicki et al. (US 9,642,469) and the University of Bath (NPL) as applied to claims 7 and 16 above, and further in view of Inada et al. (US 2017/0348188) and Zhang (US 2019/0135145).
Regarding claims 9 and 18, modified Savicki et al. ‘469 teaches an invention as described above in claims 7 and 16 respectively, but it is silent about the seat wherein the adjustable cushion comprises an anti-fatigue reservoir in selectable fluid received communication with the fluid-flow device, an electric cooling device in electric power receiving communication with the urine-based power generator, and an electric heating device in electric power receiving communication with the urine-based power generator.	
	However, Inada et al. ‘188 teaches (figure 2) a massage machine (10) comprising air cell (20) in the seat portion (11) which expands and contracts in response to air supply/exhaust (Para 0028; expansion and contraction of air cell reduces fatigue). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Savicki et al. ‘469 to incorporate the teachings of Inada et al. ‘188 to configure the seat wherein the adjustable cushion comprises an anti-fatigue reservoir in selectable fluid receiving communication with the fluid-flow device. One of ordinary skill in art would recognize that doing so would relaxes seat occupant while seated.
	Zhang ‘145 teaches (figures 1-2) a powered temperature management system on a seat cushion configured for heating and/or cooling (Para 0066). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Savicki et al. ‘469 to incorporate the teachings of Zhang ‘145 to .	
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savicki et al. (US 9,642,469) and the University of Bath (NPL) as applied to claims 6 and 14 above, and further in view of Zhang (US 2019/0135145).
Regarding claims 10 and 19, modified Savicki et al. ‘469 teaches an invention as described above in claims 6 and 14 respectively, but it is silent about the seat wherein the adjustable cushion comprises at least one of a vibratory an anti-fatigue device, an electric cooling device, and an electric heating device in electric power receiving communication with the urine-based power generator.	
However, Zhang ‘145 teaches (figures 1-2) a powered temperature management system on a seat cushion configured for heating and/or cooling (Para 0066). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Savicki et al. ‘469 to incorporate the teachings of Zhang ‘145 to configure a seat wherein the adjustable cushion comprises an electric cooling device in electric power receiving communication with the urine-based power generator, and an electric heating device in electric power receiving communication with the urine-based power generator. One of ordinary skill in art would recognize that doing so would so would provide comfort to seat occupant.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savicki et al. (US 9,642,469) and the University of Bath (NPL) as applied to claim 1 above, and further in view of Soldatos (US 2009/0308672).
Regarding claim 11, modified Savicki et al. ‘469 teaches that the urine-based generator is configured to at least one of charge and recharge the electric energy storage device (University of Bath; electricity generated can be stored or used to directly power electrical devices) but it is silent about the seat further comprising an electric energy storage device coupled to the seat, 
However, Soldatos ‘672 teaches (figure 1) the aircraft seat-wheelchair with the mechanism including electric motors (6), powered by rechargeable batteries. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Savicki et al. ‘469 to incorporate the teachings of Soldatos ‘672 to configure a seat with an electric energy storage device. One of ordinary skill in art would recognize that doing so would store access energy generated by urine-based generator.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savicki et al. (US 9,642,469) and the University of Bath (NPL) as applied to claim 1 above, and further in view of Vaillancourt (US 4,904,248).
	Regarding claims 12-13, modified Savicki et al. ‘469 teaches an invention as described above in claim 1 but it is silent about a waste reservoir in fluid receiving communication with the urine-based power generator and further comprising a quick connect manifold coupled between the urine-based power generator and a urine collection device configured to be worn by the occupant.
	However, Vaillancourt ‘248 teaches (figure 7) the use female urine collection device with tubing portion (14) anticipates a comfortable wearing of the device and the tubing portion (14) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647